                                            Case 5:19-cv-07493-LHK Document 51 Filed 05/14/20 Page 1 of 14




                                  1
                                  2

                                  3
                                  4
                                  5
                                  6
                                  7
                                  8                                     UNITED STATES DISTRICT COURT
                                  9
                                                                       NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                              SAN JOSE DIVISION
                                  11
                                  12        NAREN CHAGANTI, et al.,                         Case No. 19-CV-07493-LHK
Northern District of California
 United States District Court




                                  13                     Plaintiffs,                        ORDER GRANTING MOTION TO
                                                                                            REMAND; DENYING REQUEST FOR
                                  14              v.                                        ATTORNEY’S FEES AND COSTS;
                                                                                            AND DENYING AS MOOT MOTION
                                  15        TRAVELERS PROPERTY CASUALTY                     TO DISMISS
                                            COMPANY OF AMERICA, et al.,
                                  16                                                        Dkt Nos. 10, 16
                                                         Defendants.
                                  17
                                  18
                                                Plaintiffs Naren Chaganti, Whispering Oaks Residential Care Facility LLC, and
                                  19
                                       Whispering Oaks RCF Management Co Inc. (collectively, “Plaintiffs”) bring this lawsuit against
                                  20
                                       Defendants Travelers Property Casualty Company of America (“Travelers”), Robert
                                  21
                                       Killingsworth, and Joseph Tancredy (collectively, “Defendants”). Before the Court are Plaintiffs’
                                  22
                                       motion to remand and request for attorney’s fees and costs, and Travelers’ motion to dismiss.
                                  23
                                       Having considered the parties submissions, the relevant law, and the record in this case, the Court
                                  24
                                       GRANTS Plaintiffs’ motion to remand, DENIES Plaintiffs’ request for attorney’s fees and costs,
                                  25
                                       and DENIES Travelers’ motion to dismiss as moot.
                                  26
                                       I.       BACKGROUND
                                  27
                                                                                        1
                                  28   Case No. 19-CV-07493-LHK
                                       ORDER GRANTING MOTION TO REMAND; DENYING REQUEST FOR ATTORNEY’S FEES AND COSTS;
                                       AND DENYING AS MOOT MOTION TO DISMISS
                                          Case 5:19-cv-07493-LHK Document 51 Filed 05/14/20 Page 2 of 14




                                          A. Factual Background
                                  1
                                              Plaintiff Whispering Oaks Residential Care Facility LLC and Plaintiff Whispering Oaks
                                  2
                                       RCF Management Co Inc. are Missouri businesses owned by Plaintiff Naren Chaganti. ECF No.
                                  3
                                       1-2 (“Compl.”) ¶¶ 1–3. Chaganti has been a resident and citizen of California for at least five
                                  4
                                       years. ECF No. 16-1 (“Chaganti Decl.”) ¶ 1.
                                  5
                                              Defendant Travelers Casualty Insurance Company of America (“Travelers”) is an
                                  6
                                       insurance company incorporated and headquartered in Connecticut, ECF No. 3 (“Am. Removal”)
                                  7
                                       at 2. Defendant Joseph Tancredy worked as Travelers’ insurance claim adjuster and is a citizen of
                                  8
                                       California. Compl. ¶ 5. Defendant Robert Killingsworth worked as Travelers’ insurance claim
                                  9
                                       adjuster and is a citizen of Missouri. Compl. ¶ 6.
                                  10
                                              The suit stems from Plaintiffs’ lease agreement with a third-party, Cricket
                                  11
                                       Communications (“Cricket”), which provided that Cricket could utilize space on Plaintiffs’ water
                                  12
Northern District of California




                                       tank for Cricket’s telecommunication network. Compl. ¶¶ 7–9. The lease required Cricket to
 United States District Court




                                  13
                                       “provide Commercial General Liability Insurance in an aggregate amount of $1,000,000.” Id. ¶
                                  14
                                       10. Cricket claimed that it held such a policy with Defendant Travelers. Id. ¶ 11.
                                  15
                                              In January 2010, a frozen water pipe on Plaintiffs’ property “resulted in substantial loss to
                                  16
                                       the property and business of plaintiffs.” Id. ¶ 19. Plaintiffs made a claim to Cricket, who referred
                                  17
                                       the matter to Travelers. Id. ¶ 21. Thereafter, Plaintiffs allege that Travelers and its insurance
                                  18
                                       claims adjusters, Tancredy and Killingsworth, misrepresented and concealed information
                                  19
                                       regarding Cricket’s insurance policy, its terms and provisions, and whether Plaintiffs were insured
                                  20
                                       under the policy. Id. ¶ 23.
                                  21
                                          B. Procedural History
                                  22
                                              In August 2013, Plaintiffs first filed suit in Missouri against Cricket, and the suit was
                                  23
                                       dismissed without prejudice on December 9, 2014. Compl. ¶ 35. Travelers claims that the case
                                  24
                                       did not last long and was dismissed because Chaganti, who represented Plaintiffs, lost his license
                                  25
                                       to practice law in Missouri. Opp’n. at 2.
                                  26
                                              Subsequently, in November 2015, Plaintiffs filed suit against Cricket in California (the
                                  27
                                                                                         2
                                  28   Case No. 19-CV-07493-LHK
                                       ORDER GRANTING MOTION TO REMAND; DENYING REQUEST FOR ATTORNEY’S FEES AND COSTS;
                                       AND DENYING AS MOOT MOTION TO DISMISS
                                          Case 5:19-cv-07493-LHK Document 51 Filed 05/14/20 Page 3 of 14




                                  1    “California suit”). Compl. ¶ 36. Plaintiffs allege that, during the California suit, Tancredy and

                                  2    Killingsworth testified that “Cricket in fact obtained a policy consistent with the lease and that the

                                  3    claims in the Cricket suit were ‘covered’ by the policy.” Compl. ¶ 38. Plaintiffs allege that they

                                  4    were able to view Cricket’s policy with Travelers for the first time in March 2018, when the policy

                                  5    was produced through discovery in the California suit. Id. ¶ 42. According to Travelers, the judge

                                  6    dismissed a portion of the case, and the jury ruled in Cricket’s favor on the remainder. Opp’n. at

                                  7    2-3. Plaintiffs allege that the case “is on appeal at the California Court of Appeal, Sixth District,

                                  8    and is likely to be remanded for a new trial.” Chaganti Decl. ¶ 5.

                                  9           On October 18, 2018, Plaintiffs filed the instant case against Defendants in California

                                  10   Superior Court for the County of Santa Clara. See Compl. Plaintiffs’ Complaint asserts seven

                                  11   claims: (1) “declaratory judgment,” (2) breach of contract, (3) breach of the duty of good faith and

                                  12   fair dealing, (4) “bad faith,” (5) “misrepresentation and/or concealment of policy provisions,”
Northern District of California
 United States District Court




                                  13   (6) “vexatious refusal to pay,” and (7) “conspiracy to injure.” See Compl. ¶¶ 43–79.

                                  14          One year later, on October 15, 2019, Plaintiffs served the summons and Complaint on

                                  15   Defendant Travelers, which removed the instant case to this Court on November 14, 2019. ECF

                                  16   No. 1. Defendant Killingsworth was never served with the summons and complaint, see ECF No.

                                  17   41, and the Court dismissed him from the case on March 12, 2020, ECF No. 45. As for Defendant

                                  18   Tancredy, the parties continue to dispute when or if Tancredy has been properly served with the

                                  19   summons and complaint. See ECF No. 35.

                                  20          On November 21, 2019, Travelers filed a motion to dismiss for failure to state a claim.

                                  21   ECF No. 10. Plaintiffs’ opposition was due on December 5, 2019. See ECF No. 19 (explaining

                                  22   that “existing briefing schedules for motions remain unchanged.”). On December 12, 2019,

                                  23   Travelers filed a notice of non-opposition and reply. ECF No. 24.

                                  24          On April 6, 2020, over four months after Plaintiffs’ opposition was due, and after the Court

                                  25   already took the matter under submission, ECF No. 48, Plaintiffs purported to file their opposition

                                  26   to the motion to dismiss, in which they state “Plaintiffs apologize for the tardiness and respectfully

                                  27
                                                                                          3
                                  28   Case No. 19-CV-07493-LHK
                                       ORDER GRANTING MOTION TO REMAND; DENYING REQUEST FOR ATTORNEY’S FEES AND COSTS;
                                       AND DENYING AS MOOT MOTION TO DISMISS
                                             Case 5:19-cv-07493-LHK Document 51 Filed 05/14/20 Page 4 of 14




                                  1    beg the Court’s indulgence and waive any timely filing requirement of this paper.” ECF No. 49 at

                                  2    1. However, Plaintiffs fail to provide any explanation whatsoever for their egregious lateness in

                                  3    filing the opposition. Travelers requests that the Court strike the opposition both based on the

                                  4    egregious lateness and because the opposition unfairly supplements Plaintiffs’ pending motion to

                                  5    remand. ECF No. 50. The Court agrees with Travelers and finds that consideration of Plaintiffs’

                                  6    inexcusably late filing would prejudice Travelers because Travelers already timely submitted a

                                  7    reply brief and notice of non-opposition. See ECF No. 24. Moreover, Travelers is correct that

                                  8    Plaintiffs’ “opposition” attempts to supplement briefing on Plaintiffs’ motion to remand without

                                  9    authorization from the Court. Accordingly, the Court GRANTS Travelers request and hereby

                                  10   STRIKES Plaintiffs’ “opposition,” ECF No. 49, from the record.

                                  11            On November 29, 2019, Plaintiffs filed the instant motion to remand and also requested

                                  12   attorney’s fees and costs associated with remanding the case. ECF No. 16 (“Mot.”). On January
Northern District of California
 United States District Court




                                  13   13, 2020, Travelers filed an opposition, ECF No. 28 (“Opp’n”). On the same day, Defendants

                                  14   filed objections to a declaration submitted by Plaintiffs in support of their motion to remand. ECF

                                  15   No. 29. Defendants’ objections are OVERRULED because the Court does not rely upon the

                                  16   material to which Defendants object and because the objections fail to comply with Civil Local

                                  17   Rule 7-3(a), which require that “any evidentiary and procedural objections to the motion must be

                                  18   contained within the brief or memorandum.” On January 14, 2020, Plaintiffs filed a reply, ECF

                                  19   No. 30 (“Reply”).

                                  20   II.      LEGAL STANDARD
                                  21            A. Motion to Remand

                                  22            A suit may be removed from state court to federal court only if the federal court would

                                  23   have had subject matter jurisdiction over the case. 28 U.S.C. § 1441(a); see Caterpillar Inc. v.

                                  24   Williams, 482 U.S. 386, 392 (1987) (“Only state-court actions that originally could have been filed

                                  25   in federal court may be removed to federal court by the defendant.”). If it appears at any time

                                  26   before final judgment that the federal court lacks subject matter jurisdiction, the federal court must

                                  27
                                                                                         4
                                  28   Case No. 19-CV-07493-LHK
                                       ORDER GRANTING MOTION TO REMAND; DENYING REQUEST FOR ATTORNEY’S FEES AND COSTS;
                                       AND DENYING AS MOOT MOTION TO DISMISS
                                          Case 5:19-cv-07493-LHK Document 51 Filed 05/14/20 Page 5 of 14




                                  1    remand the action to state court. 28 U.S.C. § 1447(c).

                                  2           The party seeking removal bears the burden of establishing federal jurisdiction. Provincial

                                  3    Gov't of Marinduque v. Placer Dome, Inc., 582 F.3d 1083, 1087 (9th Cir. 2009). Moreover, the

                                  4    party seeking to establish federal jurisdiction must meet this burden “by a preponderance of the

                                  5    evidence.” Gaus v. Miles, Inc., 980 F.2d 564, 567 (9th Cir. 1992) (quoting McNutt v. General

                                  6    Motors Acceptance Corp., 298 U.S. 178, 189 (1936) (emphasis omitted)). “The removal statute is

                                  7    strictly construed, and any doubt about the right of removal requires resolution in favor of

                                  8    remand.” Moore-Thomas v. Alaska Airlines, Inc., 553 F.3d 1241, 1244 (9th Cir. 2009) (citing

                                  9    Gaus, 980 F.2d at 566).

                                  10          B. Request for Attorney’s Fees and Costs
                                  11          Along with remand of a case upon unsuccessful removal, the district court may award “just

                                  12   costs and any actual expenses, including attorney fees, incurred as a result of the removal.” 28
Northern District of California
 United States District Court




                                  13   U.S.C. § 1447(c). The award of fees and costs is in the discretion of the district court. Lussier v.

                                  14   Dollar Tree Stores, Inc., 518 F.3d 1062, 1065 (9th Cir. 2008). Nonetheless, “[a]bsent unusual

                                  15   circumstances, courts may award attorney’s fees under § 1447(c) only where the removing party

                                  16   lacked an objectively reasonable basis for seeking removal. Conversely, when an objectively

                                  17   reasonable basis exists, fees should be denied.” Martin v. Franklin Capital Corp., 546 U.S. 132,

                                  18   141 (2005).

                                  19          The objective reasonableness of removal depends on the clarity of the applicable law and

                                  20   whether such law “clearly foreclosed the defendant’s basis of removal.” Lussier, 518 F.3d at

                                  21   1066-67. “If the law in the Ninth Circuit is not so clear as to make the removing party’s endeavor

                                  22   entirely frivolous, a court will deny the request for attorney’s fees.” Prado v. Dart Container

                                  23   Corp. of Cal., 373 F. Supp. 3d 1281, 1285 (N.D. Cal. 2019) (quoting Dev. Bank v. Arthur, 2012

                                  24   WL 1438834, at *7 (N.D. Cal. Apr. 25, 2012)).

                                  25   III.   DISCUSSION
                                  26          Plaintiffs move to remand this case to the California Superior Court for the County of

                                  27
                                                                                         5
                                  28   Case No. 19-CV-07493-LHK
                                       ORDER GRANTING MOTION TO REMAND; DENYING REQUEST FOR ATTORNEY’S FEES AND COSTS;
                                       AND DENYING AS MOOT MOTION TO DISMISS
                                          Case 5:19-cv-07493-LHK Document 51 Filed 05/14/20 Page 6 of 14




                                  1    Santa Clara, and requests attorney’s fees and costs associated with remand. Travelers moves to

                                  2    dismiss for failure to state a claim, or in the alternative, for a more definite statement.

                                  3           Because the Court must address jurisdictional concerns first, the Court begins with

                                  4    Plaintiffs’ motion to remand. See, e.g., Tucker v. Travelers Indem. Co. of Conn., No. 17-cv-

                                  5    04613-HSG2017, 2017 WL 10456186, at *1 (N.D. Cal. Oct. 4, 2017) (“Because subject-matter

                                  6    jurisdiction is a threshold issue, the Court addresses Plaintiffs’ motion to remand first.”). The

                                  7    Court then addresses whether any award for attorney’s fees and costs is warranted. Finally,

                                  8    because the Court remands the case to state court, the Court denies as moot Travelers’ motion to

                                  9    dismiss.

                                  10          A. Plaintiffs’ Motion to Remand
                                  11          Defendant Travelers removed the instant case to this Court based upon diversity

                                  12   jurisdiction. Am. Removal at 2. Plaintiffs raise three arguments in favor of remand. First,
Northern District of California
 United States District Court




                                  13   Plaintiffs argue that the notice of removal was untimely. Mot. at 3. Second, Plaintiffs argue that

                                  14   Defendants have failed to establish subject matter jurisdiction. Id. at 3–5. Third, Plaintiffs argue

                                  15   that the removal was deficient because Defendant Tancredy failed to join in removal of the action.

                                  16   Id. at 5. Because the Court agrees with Plaintiffs that Defendants have failed to establish subject

                                  17   matter jurisdiction, the Court need not address Plaintiffs’ remaining two arguments.

                                  18          Specifically, as to the Court’s subject matter jurisdiction over the instant suit, Travelers’

                                  19   only basis for federal jurisdiction in the instant case is diversity jurisdiction. See Am. Removal at

                                  20   2. Under 28 U.S.C. § 1332(a)(1), federal courts have diversity jurisdiction over civil actions

                                  21   “where the matter in controversy exceeds the sum or value of $75,000 . . . and is between . . .

                                  22   citizens of different States.” Additionally, this jurisdictional grant “applies only to cases in which

                                  23   the citizenship of each plaintiff is diverse from the citizenship of each defendant.” Caterpillar Inc.

                                  24   v. Lewis, 519 U.S. 61, 68 (1996). “[I]n a case with multiple plaintiffs and multiple defendants, the

                                  25   presence in the action of a single plaintiff from the same State as a single defendant deprives the

                                  26   district court of original diversity jurisdiction over the entire action.” Abrego v. Dow Chem. Co.,

                                  27
                                                                                           6
                                  28   Case No. 19-CV-07493-LHK
                                       ORDER GRANTING MOTION TO REMAND; DENYING REQUEST FOR ATTORNEY’S FEES AND COSTS;
                                       AND DENYING AS MOOT MOTION TO DISMISS
                                          Case 5:19-cv-07493-LHK Document 51 Filed 05/14/20 Page 7 of 14




                                  1    443 F.3d 676, 679 (9th Cir. 2006) (quoting Exxon Mobil Corp. v. Allapattah Servs., Inc., 545 U.S.

                                  2    546, 553 (2005)).

                                  3              In this case, Travelers argued that the amount in controversy was met because Plaintiffs

                                  4    were seeking damages in excess of $75,000. Am. Removal at 4. As to diversity of citizenship,

                                  5    although Travelers acknowledged that complete diversity did not exist between all of the named

                                  6    parties, Travelers argued that the two individual Defendants, Killingsworth and Tancredy, were

                                  7    fraudulently joined and thus did not destroy complete diversity. Id. at 3–4; see McCabe v. Gen.

                                  8    Foods Corp., 811 F.2d 1336, 1339 (9th Cir. 1987) (holding that fraudulently joined defendants do

                                  9    not defeat removal).

                                  10             As an initial matter, the parties dispute if and when Tancredy was properly served with the

                                  11   summons and complaint. See ECF No. 35. However, the Court need not resolve this dispute

                                  12   because “the fact that the resident defendant has not been served with process does not justify
Northern District of California
 United States District Court




                                  13   removal by the non-resident defendant” because “there is no diversity of citizenship.” Pullman

                                  14   Co. v. Jenkins, 350 U.S. 534, 541 (1939); see also Lopez v. General Motors Corp., 697 F.2d 1328,

                                  15   1331 (9th Cir. 1983) (citing Pullman for the same proposition). Accordingly, because Tancredy is

                                  16   named as a defendant in the complaint and because Tancredy shares citizenship in California with

                                  17   Plaintiff Chaganti, the Court must consider whether he has been fraudulently joined in order to

                                  18   determine if complete diversity exists.

                                  19             Below, the Court first sets forth the standard for fraudulent joinder. Next, the Court

                                  20   resolves the parties’ dispute about the governing law in this case. Finally, the Court considers

                                  21   whether Defendants have met their heavy burden to demonstrate that Tancredy was fraudulently

                                  22   joined.

                                  23             1. Fraudulent Joinder Standard
                                  24             “Fraudulent joinder is a term of art” and does not require a showing of bad faith. Id. As

                                  25   this Court has previously explained, “[t]here is a ‘general presumption against fraudulent joinder’

                                  26   and the defendant’s burden of demonstrating that a joinder is fraudulent is a ‘heavy’ one.” Beutel

                                  27
                                                                                           7
                                  28   Case No. 19-CV-07493-LHK
                                       ORDER GRANTING MOTION TO REMAND; DENYING REQUEST FOR ATTORNEY’S FEES AND COSTS;
                                       AND DENYING AS MOOT MOTION TO DISMISS
                                          Case 5:19-cv-07493-LHK Document 51 Filed 05/14/20 Page 8 of 14




                                  1    v. Wells Fargo Bank N.A., No. 18-CV-03686-LHK, 2018 WL 3084660, at *2 (N.D. Cal. Jun. 22,

                                  2    2018) (quoting Hunter v. Philip Morris USA, 582 F.3d 1039, 1046 (9th Cir. 2009)). Joinder is

                                  3    fraudulent only when it is “obvious according to the settled rules of the state that [a plaintiff] has

                                  4    failed to state a claim against [a joined defendant].” Hunter, 582 F.3d at 1046. This standard

                                  5    imposes a very high bar on removing defendants, which “accords with the presumption against

                                  6    removal jurisdiction, under which we strictly construe the removal statute, and reject federal

                                  7    jurisdiction if there is any doubt as to the right of removal in the first instance.” Grancare, LLC v.

                                  8    Thrower ex rel. Mills, 889 F.3d 543, 550 (9th Cir. 2018) (quotation marks omitted).

                                  9           The Ninth Circuit has repeatedly held that “if there is a possibility that a state court would

                                  10   find that the complaint states a cause of action against any of the resident defendants, the federal

                                  11   court must find that the joinder was proper and remand the case to the state court.” Id. at 548

                                  12   (citation omitted); see also Warner v. Select Portfolio Serv., 193 F. Supp. 3d 1132, 1137 (C.D.
Northern District of California
 United States District Court




                                  13   Cal. 2016) (stating that defendants face an “immense burden” in proving fraudulent joinder). “In

                                  14   the Ninth Circuit, a non-diverse defendant is deemed to be fraudulently joined if, after all disputed

                                  15   questions of fact and all ambiguities in the controlling state law are resolved in the plaintiff’s

                                  16   favor, the plaintiff could not possibly recover against the party whose joinder is questioned.” Sun

                                  17   v. Bank of America Corp., No. SACV 10-0004 AG (MLGx), 2010 WL 454720, at *3 (C.D. Cal.

                                  18   Feb. 8, 2010) (citing Kruso v. Int’l Tel. & Tel. Corp., 872 F.2d 1416, 1426 (9th Cir. 1989)).

                                  19   Additionally, “[f]raudulent joinder must be proven by clear and convincing evidence.” Hamilton

                                  20   Materials, Inc. v. Dow Chem. Corp., 494 F.3d 1203, 1206 (9th Cir. 2007).

                                  21          Moreover, in Grancare, the Ninth Circuit clarified that “the test for fraudulent joinder and

                                  22   for failure to state a claim under Rule 12(b)(6) are not equivalent.” Grancare, 889 F.3d at 549.

                                  23   “A claim against a defendant may fail under Rule 12(b)(6), but that defendant has not necessarily

                                  24   been fraudulently joined” because “[a] standard that equates fraudulent joinder with Rule 12(b)(6)

                                  25   conflates a jurisdictional inquiry with an adjudication on the merits.” Id. Rather, “[b]ecause the

                                  26   purpose of the fraudulent joinder doctrine is to allow a determination whether the district court has

                                  27
                                                                                          8
                                  28   Case No. 19-CV-07493-LHK
                                       ORDER GRANTING MOTION TO REMAND; DENYING REQUEST FOR ATTORNEY’S FEES AND COSTS;
                                       AND DENYING AS MOOT MOTION TO DISMISS
                                          Case 5:19-cv-07493-LHK Document 51 Filed 05/14/20 Page 9 of 14




                                  1    subject matter jurisdiction, the standard is similar to the “wholly insubstantial and frivolous”

                                  2    standard for dismissing claims under Rule 12(b)(1) for lack of federal question jurisdiction.” Id.

                                  3    (emphasis added). In other words, courts should only find that a defendant was fraudulently

                                  4    joined if any deficiency in the complaint cannot possibly be cured by granting the plaintiff leave to

                                  5    amend. Id. at 550 (“If a defendant cannot withstand a Rule 12(b)(6) motion, the fraudulent inquiry

                                  6    does not end there. For example, the district court must consider, as it did in this case, whether a

                                  7    deficiency in the complaint can possibly be cured by granting the plaintiff leave to amend.”).

                                  8           2. Governing Law for Plaintiffs’ Claims
                                  9           Plaintiffs assert six different claims against Tancredy: (1) “declaratory judgment,” (2)

                                  10   breach of contract, (3) breach of the duty of good faith and fair dealing, (4) “bad faith,” (5)

                                  11   “misrepresentation and/or concealment of policy provisions,” and (6) “conspiracy to injure.” See

                                  12   Compl. ¶¶ 43–73, 77–79.
Northern District of California
 United States District Court




                                  13          Plaintiffs contend that these causes of action would ordinarily be governed by Missouri

                                  14   substantive law, not California law as Travelers contends. Reply at 5–6; Opp’n at 4–6; see

                                  15   Stonewall Surplus Lines Ins. Co. v. Johnson Controls, Inc., 14 Cal. App. 4th 637, 649 (1993)

                                  16   (applying insurance law of the “principal location of the risk involved”). However, Plaintiffs do

                                  17   not identify any conflicts between California law and Missouri law as to these substantive causes

                                  18   of action. See Reply at 5–6; Stonewall, 14 Cal. App. 4th at 642 (“The fact that two states are

                                  19   involved does not in itself indicate that there is a ‘conflict of laws’ or ‘choice of law’ problem.

                                  20   There is obviously no problem where the laws of the two states are identical.”). Nor did Plaintiffs

                                  21   invoke Missouri law in their Complaint. See Compl.; In re Hyundai & Kia Fuel Econ. Litig., 926

                                  22   F.3d 539, 561 (9th Cir. 2019) (en banc) (“By default, California courts apply California law

                                  23   ‘unless a party litigant timely invokes the law of a foreign state,’ in which case it is ‘the foreign

                                  24   law proponent’ who must ‘shoulder the burden of demonstrating that foreign law, rather than

                                  25   California law, should apply to class claims.’”) (quoting Wash. Mut. Bank, FA v. Superior Court,

                                  26   24 Cal. 4th 906, 921 (2001)). Accordingly, the Court agrees with Travelers and assumes that

                                  27
                                                                                          9
                                  28   Case No. 19-CV-07493-LHK
                                       ORDER GRANTING MOTION TO REMAND; DENYING REQUEST FOR ATTORNEY’S FEES AND COSTS;
                                       AND DENYING AS MOOT MOTION TO DISMISS
                                         Case 5:19-cv-07493-LHK Document 51 Filed 05/14/20 Page 10 of 14




                                  1    California substantive law applies in the instant case.

                                  2            Similarly, it is immaterial which state’s pleading standards apply in the instant case.

                                  3    Generally, even if Missouri substantive law supplies the causes of action, California courts would

                                  4    apply California procedural law with respect to procedural issues, such as pleading standards. See,

                                  5    e.g., Galang v. Wells Fargo Bank, N.A., No 2:18-CV-01640-JAM-KJN, 2018 WL 6201952, at *4

                                  6    (E.D. Cal. Nov. 28, 2018) (holding that, because a “court applies the procedural law of the forum,”

                                  7    the forum’s pleading standards governed) (citing Restatement (Second) of Conflict of Laws §

                                  8    122). However, in a fraudulent joinder analysis, “all doubts concerning the sufficiency of a cause

                                  9    of action because of inartful, ambiguous or technically defective pleading must be resolved in

                                  10   favor of remand,” regardless of which pleading standards govern. Moorhouse v. Bayer Healthcare

                                  11   Pharm., Inc., No. 08-01831 SBA, 2008 WL 2477389, at *2 (N.D. Cal. June 18, 2008) (quoting

                                  12   Plute v. Roadway Package Sys., 141 F.Supp.2d 1005, 1008 (N.D. Cal. 2001)). As such, the Court
Northern District of California
 United States District Court




                                  13   does not consider whether Plaintiffs merely failed to technically satisfy the applicable pleading

                                  14   standards. Instead, as explained above, the Court must determine whether Plaintiffs “could not

                                  15   possibly recover against the party whose joinder is questioned.” See Mireles, 845 F. Supp. 2d at

                                  16   1063.

                                  17           In sum, for purposes of the instant motion, the Court applies both California substantive

                                  18   law and California pleading standards to Plaintiffs’ claims to the extent necessary.

                                  19           3. Travelers Fails to Meet Its Burden To Show Fraudulent Joinder
                                  20           Under the high standard for fraudulent joinder, the Court is not persuaded that Plaintiffs

                                  21   “could not possibly recover against” Tancredy. See id. The Court finds that Plaintiffs have

                                  22   established at least a possibility of recovery against Tancredy with respect to Plaintiffs’ fifth cause

                                  23   of action for “misrepresentation and/or concealment of policy provisions,” which the Court will

                                  24   refer to as Plaintiffs’ “fraud claim.” See Compl. ¶¶ 70–73. Because the Court finds that Plaintiffs

                                  25   have a possibility of relief against Tancredy based upon the fraud claim, the Court need not

                                  26   determine whether Plaintiffs might also recover under the other claims against Tancredy.

                                  27
                                                                                         10
                                  28   Case No. 19-CV-07493-LHK
                                       ORDER GRANTING MOTION TO REMAND; DENYING REQUEST FOR ATTORNEY’S FEES AND COSTS;
                                       AND DENYING AS MOOT MOTION TO DISMISS
                                         Case 5:19-cv-07493-LHK Document 51 Filed 05/14/20 Page 11 of 14




                                  1           Specifically, Plaintiffs’ fraud claim alleges: “Though the [insurance] policy covered

                                  2    Plaintiffs and the claims in the California suit, Travelers, Kiillingsworth and Tancredy either

                                  3    affirmatively misrepresented that the policy would not so cover, or concealed the fact that the

                                  4    policy would cover the claims in the California suit.” Compl. ¶ 71. Travelers contends that

                                  5    Plaintiffs’ fraud claim against Tancredy fails as a matter of law for two reasons. First, Travelers

                                  6    argues that California’s litigation privilege bars this lawsuit because this lawsuit is based on

                                  7    Tancredy’s trial testimony in the California suit. Opp’n at 6. Second, Travelers argues that

                                  8    Plaintiffs failed to plead any misrepresentation with specificity. Id. at 5-6. The Court addresses

                                  9    each argument in turn below.

                                  10          First, citing California Civil Code §47(b), Travelers argues that “[w]ith narrow exceptions

                                  11   not alleged here, ‘publications’ in any ‘judicial proceeding’ are privileged and therefore cannot be

                                  12   the basis for a tort claim.” Opp’n at 6. By its terms, California Civil Code section 47(b) protects
Northern District of California
 United States District Court




                                  13   “publication or broadcast[s]” made in “any (1) legislative proceeding, (2) judicial proceeding, (3)

                                  14   . . . other official proceeding authorized by law.” The statute provides a privilege that “bars a

                                  15   civil action for damages,” including all tort claims except for malicious prosecution. Hagberg v.

                                  16   Cal. Fed. Bank, 81 P.3d 244, 248 (Cal. 2004). Thus, Travelers claims that Plaintiff’s attempt to

                                  17   sue Tancredy over his trial testimony in the California suit is barred.

                                  18          However, the Court finds that California’s litigation privilege does not necessarily apply to

                                  19   Plaintiffs’ fraud claim. Travelers’ argument assumes that Plaintiffs’ fraud claim alleges that

                                  20   Tancredy’s testimony in the California suit was false. See Opp’n at 6 (“[Plaintiffs] attempt to sue

                                  21   Tancredy over his testimony in the underlying action . . . .”). Travelers relies on Chaganti’s

                                  22   declaration to argue that “the complaint against Tancredy is ‘based on the testimony given by

                                  23   [him]’ in the underlying action brought by plaintiffs against Cricket in California.” Id (citing

                                  24   Chaganti Decl. ¶ 4). However, in actuality, Chaganti’s declaration merely states: “This suit was

                                  25   filed . . . based on the testimony given by Joseph Tancredy of Travelers . . . .” Chaganti Decl. ¶ 4

                                  26   (emphasis added). Plaintiffs do not state that Tancredy’s trial testimony was false.

                                  27
                                                                                         11
                                  28   Case No. 19-CV-07493-LHK
                                       ORDER GRANTING MOTION TO REMAND; DENYING REQUEST FOR ATTORNEY’S FEES AND COSTS;
                                       AND DENYING AS MOOT MOTION TO DISMISS
                                         Case 5:19-cv-07493-LHK Document 51 Filed 05/14/20 Page 12 of 14




                                  1           Instead, as Plaintiffs clarify, “Tancredy is sued based on what he disclosed at the Cricket

                                  2    trial, that he believed that the policy covered the loss to the property but remained silent and did

                                  3    not come to the aid of the intended beneficiary of the policy.” Reply at 3. Plaintiffs thus appear to

                                  4    premise their fraud claim on Plaintiffs’ belief that Tancredy’s trial testimony in the California suit

                                  5    was truthful and demonstrated that Tancredy’s statements and omissions as a Travelers claims

                                  6    adjuster to Plaintiffs constituted fraud. As a result, Plaintiffs argue that Tancredy is liable for,

                                  7    inter alia, “fraudulent concealment” for Tancredy’s conduct as a claims adjuster and not as a trial

                                  8    witness. Reply at 3–4. Plaintiffs’ fraud claim is thus distinguishable from cases applying the

                                  9    litigation privilege to bar a claim that trial testimony was false. See, e.g., Herterich v. Peltner, 20

                                  10   Cal. App. 5th 1132, 1142 (2018) (explaining that the California Supreme Court “had ‘showed no

                                  11   hesitation’ in applying the privilege to intentionally false testimony made in a judicial

                                  12   proceeding”) (quoting Ribas v. Clark 38 Cal. 3d 355, 365 ((1985)). Because Plaintiffs may be
Northern District of California
 United States District Court




                                  13   able to establish that Tancredy’s statements and omissions as a Travelers claims adjuster

                                  14   constituted fraud, the Court finds that the litigation privilege does not necessarily apply.

                                  15          Second, and relatedly, Travelers argues that Plaintiffs have failed to satisfy Federal Rule of

                                  16   Civil Procedure 9(b)’s heightened pleading standards for claims of fraud, which require that

                                  17   misrepresentations be pled with specificity. Opp’n at 5–6. Specifically, Travelers points to

                                  18   Plaintiffs’ lack of specificity with respect to the content of any misrepresentation, its falsity, and

                                  19   any Plaintiffs’ reliance on the misrepresentation. Id.

                                  20          As the Court noted above, federal pleading standards do not govern this analysis, which

                                  21   instead inquires whether there is a possibility “that a state court would find that the complaint

                                  22   states a cause of action against any of the resident defendants.” Grancare, 889 F.3d at 550

                                  23   (citation omitted) (emphasis added); see also Perez v. J.M. Smucker Co., No. 12CV853-CAB

                                  24   BGS, 2012 WL 2334744, at *1 (S.D. Cal. June 19, 2012) (“While Defendants raise a Federal Rule

                                  25   9(b) pleading argument, it is the state pleading standard that applies in a motion for remand.”)

                                  26   (citing Hamilton, 494 F.3d at 1206). Moreover, even were the Court to agree that the lack of

                                  27
                                                                                          12
                                  28   Case No. 19-CV-07493-LHK
                                       ORDER GRANTING MOTION TO REMAND; DENYING REQUEST FOR ATTORNEY’S FEES AND COSTS;
                                       AND DENYING AS MOOT MOTION TO DISMISS
                                         Case 5:19-cv-07493-LHK Document 51 Filed 05/14/20 Page 13 of 14




                                  1    specificity required by Rule 9(b) doomed Plaintiff’s fraud claim against Tancredy as pleaded, the

                                  2    Court “must consider . . . whether a deficiency in the complaint can possibly be cured by granting

                                  3    the plaintiff leave to amend.” Grancare, 889 F.3d at 550; see also Nido v. Nationwide Mut. Ins.

                                  4    Co., No. 19-CV-07724-LHK, 2020 WL 1865324 (N.D. Cal. Apr. 14, 2020) (rejecting the

                                  5    defendant’s argument based on Rule 9(b) in part because any deficiency could be cured by

                                  6    amendment). For example, Plaintiffs may be able to add allegations to show how Tancredy failed

                                  7    to disclose Plaintiffs’ coverage under the Cricket insurance policy despite Tancredy’s belief that

                                  8    Plaintiffs’ losses were covered by the policy. Thus, even though Defendants may be correct that

                                  9    Plaintiffs’ fraud claim lacks specificity, this technical deficiency alone cannot establish that

                                  10   Tancredy was fraudulently joined, particularly because the deficiency may be cured through

                                  11   amendment.

                                  12          In sum, the Court finds that Plaintiffs may possibly prevail on their fraud claim against
Northern District of California
 United States District Court




                                  13   Tancredy. As a result, Travelers has failed to meet its burden of proving, by clear and convincing

                                  14   evidence, that Tancredy was fraudulently joined in the instant action. The Court therefore lacks

                                  15   subject matter jurisdiction and must GRANT Plaintiffs’ motion to remand.

                                  16      B. Plaintiffs’ Request for Attorney’s Fees and Costs
                                  17          Along with the motion to remand, Plaintiffs request an award of attorney’s fees and costs

                                  18   pursuant to 28 U.S.C. § 1447(c). “Absent unusual circumstances, courts may award attorney’s

                                  19   fees under § 1447(c) only where the removing party lacked an objectively reasonable basis for

                                  20   seeking removal. Conversely, when an objectively reasonable basis exists, fees should be denied.”

                                  21   Martin, 546 U.S. at 141. “[W]hether a removal is improper is not dispositive in determining

                                  22   whether fees should be awarded under 28 U.S.C. § 1447(c).” Gardner v. UICI, 508 F.3d 559, 562

                                  23   (9th Cir. 2007). Fees are awarded at the discretion of the district court. Toxic Injuries Corp. v.

                                  24   Safety-Kleen Corp., 57 F. Supp. 2d 947, 957 (C.D. Cal. 1999); see also Cal. Spine &

                                  25   Neurosurgery Inst. v. Bos. Sci. Corp., No. 18-CV-07610-LHK, 2019 WL 1974901, at *5 (N.D.

                                  26   Cal. May 3, 2019) (same).

                                  27
                                                                                         13
                                  28   Case No. 19-CV-07493-LHK
                                       ORDER GRANTING MOTION TO REMAND; DENYING REQUEST FOR ATTORNEY’S FEES AND COSTS;
                                       AND DENYING AS MOOT MOTION TO DISMISS
                                         Case 5:19-cv-07493-LHK Document 51 Filed 05/14/20 Page 14 of 14




                                  1            Though Plaintiffs prevailed in seeking remand, the Court, in its discretion, declines to

                                  2    award Plaintiffs any fees and costs. Although Travelers’ arguments were ultimately unsuccessful,

                                  3    there is no evidence that Travelers’ arguments were “entirely frivolous.” Prado, 373 F. Supp. 3d

                                  4    at 1285. Moreover, Plaintiffs’ conclusory pleadings played a hand in muddying the jurisdictional

                                  5    analysis at the time of removal. For example, as discussed above, Plaintiffs’ fraud claim lacked

                                  6    specificity and was only salvaged by Plaintiffs’ briefing in support of remand. Compare Compl.

                                  7    ¶¶ 70–73, with Reply at 3–8. Additionally, Plaintiffs do not demonstrate the level of bad faith that

                                  8    courts have found would justify the imposition of costs and fees. See, e.g., Concept Chaser Co.,

                                  9    Inc. v. Pentel of Am. Ltd., 2011 WL 4964963, at *3 (C.D. Cal. Oct. 18, 2011) (finding bad faith

                                  10   when defendant removed on the morning of trial based on a defense defendant had asserted since

                                  11   the start of litigation).

                                  12           Accordingly, the Court DENIES Plaintiffs’ request for attorney’s fees and costs.
Northern District of California
 United States District Court




                                  13           C. Traveler’s Motion to Dismiss
                                  14           As stated above, the Court finds that it lacks subject matter jurisdiction because there is not

                                  15   complete diversity between the parties. See 28 U.S.C. § 1332(a)(1). Accordingly, the Court

                                  16   DENIES Traveler’s motion to dismiss as moot.

                                  17   IV.     CONCLUSION
                                  18           For the foregoing reasons, the Court GRANTS Plaintiffs’ motion to remand, REMANDS

                                  19   the instant case to the California Superior Court for the County of Santa Clara, and DENIES

                                  20   Plaintiffs’ request for attorney’s fees. Because the Court lacks subject matter jurisdiction over the

                                  21   instant case, the Court DENIES Defendants’ motion to dismiss as moot. The Clerk shall close the

                                  22   file.

                                  23   IT IS SO ORDERED.

                                  24   Dated: May 14, 2020

                                  25                                                  ______________________________________
                                                                                        LUCY H. KOH
                                  26                                                    United States District Judge
                                  27
                                                                                         14
                                  28   Case No. 19-CV-07493-LHK
                                       ORDER GRANTING MOTION TO REMAND; DENYING REQUEST FOR ATTORNEY’S FEES AND COSTS;
                                       AND DENYING AS MOOT MOTION TO DISMISS
